Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Remarks
Claims 1-20 were originally pending in this application prior to the RCE dated 07/06/2021. Claims 18-20 are now amended. No claims are added or cancelled. Hence, claims 1-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments filed on 07/06/2021 with respect to claim 18 have been fully considered and are persuasive, since the amendment has overcome the previous rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a first portion coupled to the cabinet coupling portion and bent in a first direction away from the tub, and a second portion coupled to the cabinet coupling portion and bent in a second direction opposite to the first direction,”. The limitation of the first portion “bent in a first direction away from the tub” can be interpreted as being bent in a direction parallel to the central axis of the tub and projected out of the tub, however from Fig 9 it can be seen that the first portion is bent in a radial direction and also away from the tub (as towards the tub is also a possible outcome while being radial). Since the first direction is unclear, likewise the direction of the second portion “bent in a second direction opposite to the first direction” is also unclear. Added to that, the second portion is seen to have been bent at multiple sections in different directions. Indication of the first and second directions is not accurate, and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 19 and 20 are rejected as containing the same indefiniteness issues as above in base claim 18, from which these claims depend. 


Allowable Subject Matter
Claims 1 and 10 are allowable. The following is a statement of reasons for the indication of allowable subject matter: the closest prior art Park et al. (EP2692935A1) neither teaches nor fairly suggests that the tub includes a resting rib on which the second flange is rested, and the resting rib is in contact with an inner surface of the second flange.
Claims 2-9 and 11-17 are in condition for allowance as they are dependent on base claims 1 and 10 respectively.
Regarding claim 18, the closest prior art Park et al. (EP2692935A1) teaches a first protruding rib including: a first portion coupled to the cabinet coupling portion and bent in a first direction away from the tub, and a second portion coupled to the cabinet coupling portion and bent in a second direction opposite to the first direction, wherein the second portion extends from the first portion away from a center of the first opening and includes a terminal part which protrudes away from the center of the first opening. Park et al. (EP2692935A1) neither teaches nor fairly suggests that the second portion extends from the first portion toward a center of the first opening and includes a terminal part which protrudes toward the center of the first opening.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following claim 18 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A washing machine comprising: a cabinet including a first opening; a tub positioned inside the cabinet, and including a second opening; and a diaphragm connecting the first opening with the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711